DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       MACKENSON VERNET, as Personal Representative of the
            ESTATE OF REMISE ULLIUS, deceased,
                        Appellant,

                                     v.

 MARTIN OUTDOOR MEDIA, INC., a Florida corporation, and INSITE
MARTIN OUTDOOR, LLC, a Florida limited liability company, THE CITY
  OF LAUDERDALE LAKES, a municipal corporation of the State of
        Florida, and MAAUN PRESSURE CLEANING, INC.,
                      a Florida corporation,
                            Appellees.

                              No. 4D18-3664

                              [April 15, 2020]

   Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; William W. Haury, Jr., Judge; L.T. Case
No. 14-009519(18).

   Karen Parker of Karen B. Parker, P.A., Miami, and Ralph G. Patino of
Patino & Associates, P.A., Coral Gables, for appellant.

   Warren B. Kwavnick and Kelly Lenahan of Cooney Trybus Kwavnick
Peets, PLC, Fort Lauderdale for appellee Maaun Pressure Cleaning, Inc.

PER CURIAM.

   Affirmed. See Slavin v. Kay, 108 So. 2d 462 (Fla. 1958).

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.